DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/09/2021 has been entered.

Applicant’s Response
In Applicant’s Response dated 05/03/2021, Applicant amended Claims 1, 2, 5, 9, 10 and 13; and argued against all rejections previously set forth in the Office Action dated 05/25/2021. Accordingly, Claims 1 – 15 remain pending for examination.
In light of Applicant’s amendments and remarks, the previously set forth pre-AIA   35 U.S.C. 103(a) rejection is withdrawn.
In light of Applicant’s remarks, the examiner maintains the previously set forth-Double patenting rejection.


Status of the Claims
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 26 of U.S. Patent No. 10,146,419. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claims 1 – 26 of U.S. Patent 10,146,419 recites a visual design system and method. The visual design system and method comprising steps for providing the user with a dynamic layout editor. Said visual design system and method of US. Patent 10,146,419 being capable of executing every step carried out by the instant application. One of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the U.S. Patent 10,146,419.


Allowable Subject Matter
Claims 1 – 15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Based on the Broadest Reasonable Interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1 – 15 patentably distinct from the prior art of record (see Applicant remarks dated 08/09/2021 pages 8 – 9).
The prior art of record fails to teach or suggest the invention as recited in independent Claims 1 and 9.
Due to at least their dependency upon claims 1 or 9, Claims 2 – 8 and 10 – 15 will be also allowable over the prior art.

Response to Arguments
Applicant’s arguments, see pages 8 – 9, filed 08/09/2021, with respect to pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive. The rejection of claims 1 – 15 has been withdrawn. 

The Examiner maintains the previously set forth double patenting rejection.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARIEL MERCADO/Primary Examiner, Art Unit 2176